DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shestak et al. (US 2007/0008617).
Regarding claim 1, Kim discloses an anti-peeping (as per MPEP § 2111.02, “During examination, statements in the preamble reciting the purpose or intended use of 

Regarding claim 3, Shestak discloses the optical assembly anti-peeping display device according to claim 2, wherein each set of the at least one set of the first electrodes consists (52a) of two first electrodes, and each set of the at least one set of the second electrodes consists of two second electrodes (54a).
Regarding claim 4, Shestak discloses the optical assembly anti-peeping display device according to claim 2, wherein the at least one set of the first electrodes (52a) comprises at least three first electrodes distributed evenly and configured to be applied with at least three different voltages respectively (across the totality of 51, see fig. 3, ]; MPEP § 2114 II. – “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” In the present case, the structure disclosed by Shestak is capable of applying the claimed signals.), and the at least one set of the second electrodes comprises at least three second electrodes (54a) distributed evenly and configured to be applied with the at least three different voltages respectively (across the totality of 53, see fig. 3, ]; MPEP § 2114 II. – “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” In the present case, the structure disclosed by Shestak is capable of applying the claimed signals.).
Regarding claim 5, Shestak discloses the optical assembly anti-peeping display device according to claim 1, wherein a position of the at least one set of the first electrodes (52a) is in one-to-one correspondence with a position of the at least one set of the second electrodes (54a).
Regarding claim 7, Shestak discloses a method for driving the display device according to claim 1, comprising: applying voltages to the at least two first electrodes (52a) of each set of the at least one set of the first electrodes, to form the first electric field for driving liquid crystal molecules (23) proximal to the first substrate (51) to deflect, 
Regarding claim 8, Shestak discloses the method according to claim 7, wherein each set of the at least one set of the first electrodes (52a) consists of two first electrodes, and each set of the at least one set of the second electrodes consists of two second electrodes (54a).
Regarding claim 9, Shestak discloses the method according to claim 8, comprising applying voltages having opposite polarities to the two first electrodes (52a) of each set of the at least one set of the first electrodes, respectively; and applying voltages having opposite polarities (]; MPEP § 2114 II. – “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” In the present case, the structure disclosed by Shestak is capable of applying the claimed signals.) to the two second electrodes (54a) of each set of the at least one set of the second electrodes, respectively.
Regarding claim 10, Shestak discloses the method according to claim 7, wherein the at least one set of the first electrodes (52a) comprises at least three first electrodes, and the at least one set of the second electrodes (54a) comprises at least three second electrodes, the at least three first electrodes are applied with at least three different voltages respectively (MPEP § 2114 II. – “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” In the present case, the structure disclosed by Shestak is capable of applying the claimed signals.), and the at least three second electrodes are applied with the at least three different voltages respectively (across the whole of 51, 53, see fig. 3).

Regarding claim 12, Shestak discloses the method according to claim 7, wherein a position of the at least one set of the first electrodes (52a) is in one-to-one correspondence with a position of the at least one set of the second electrodes (54a), a position of each first electrode (52a) corresponds to a position of one of the second electrodes (54a), and each first electrode and each second electrode are supplied with a same voltage ([0065]; ]; MPEP § 2114 II. – “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” In the present case, the structure disclosed by Shestak is capable of applying the claimed signals.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/4/2021